United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-1929WM
                                  _____________

Palm Beach Polo, Inc.; Palm Beach     *
Holdings, Inc.; Tri-State Group, Inc.;*
Glenn F. Straub,                      * On Appeal from the United
                                      * States District Court
            Appellants,               * for the Western District
                                      * of Missouri.
      v.                              *
                                      * [Not To Be Published]
Dickinson Financial Corporation,      *
                                      *
            Appellee.                 *
                                 ___________

                           Submitted: June 5, 2000
                               Filed: June 14, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Plaintiffs appeal following the District Court’s1 grant of summary judgment to
defendant Dickinson Financial Corporation in plaintiffs’ action to recover damages
after defendant’s subsidiary, Bank Midwest (Midwest), foreclosed on a loan to some
of the plaintiffs. They asserted claims for tortious interference with contract, and for



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
conspiracy to commit trade defamation and to interfere tortiously with plaintiffs’
advantageous business relationship with their bank.

       The District Court did not err in granting summary judgment. We agree with the
Court that defendant was entitled to summary judgment on the tortious-interference
claim, because plaintiffs failed to create a genuine factual issue as to whether defendant
had an improper purpose, or used wrongful means, in any interference with their loan
agreement with Midwest. See Phil Crowley Steel Corp. v. Sharon Steel Corp., 782
F.2d 781, 783 (8th Cir. 1986). We also conclude that the District Court properly
granted summary judgment to defendant on the conspiracy claims, because a parent and
its subsidiary cannot conspire. See Fogie v. Thorn Americas, Inc., 190 F.3d 889, 899
(8th Cir. 1999). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-